DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Baklanov et al.(US 20030094032).
Regarding claim 16, Baklanov teaches a method, comprising: illuminating a wafer by an X-ray (para 68); detecting an X-ray scattering spectrum produced when illuminating the wafer by the X-ray (para 56); obtaining an experimental curve of intensity of the X-ray scattering spectrum as a function of scattering vector (para 79); and analyzing the experimental curve to obtain an average width of measured structures of the wafer (pore size, para 59).
Regarding claim 17, Baklanov teaches analyzing the experimental curve comprises: choosing a fitting curve, wherein a main peak of the experimental curve and a main peak of the fitting curve are at substantially the same scattering vector; and analyzing the fitting curve to obtain the average width of the measured structures of the wafer (para 37).
Regarding claim 18, Baklanov teaches analyzing the experimental curve to obtain a distance between the measured structures of the wafer (para 10).
Regarding claim 19, Baklanov teaches the wafer is illuminated by the X-ray along different incident angles (para 3-5).
Regarding claim 20, Baklanov teaches illuminating the wafer by the X-ray comprises focusing the X-ray on the wafer (para 3-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 20150036805) in view of Matsumoto et al. (US 20140268122).
Regarding claim 1, Fu teaches a method, comprising: illuminating a wafer by an X-ray; detecting a spatial domain pattern produced when illuminating the wafer by the X-ray; identifying at least one peak from the detected spatial domain pattern; and analyzing the at least one peak to obtain a morphology of a transistor structure of the wafer (para 29).
However Fu fails to teach the wafer has transistor.
Matsumoto teaches a wafer having transistor (para 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the wafer of Fu with the wafer as taught by Matsumoto, since it would provide better defect inspection of the wafer.
Regarding claim 2, Fu teaches illuminating the wafer by the X-ray is performed such that the X-ray passes through a back side of the wafer, and the transistor structure is over a front side of the wafer that is opposite the back side of the wafer (figure 3a).
Regarding claim 3, Fu teaches a conducting a Fourier's transform of the detected spatial domain pattern (para 33).
Regarding claim 4, Fu teaches the at least one peak is identified from the Fourier's transform of the detected spatial domain pattern (para 35).
Regarding claim 5, Fu teaches rotating the wafer when illuminating the wafer by the X-ray (para 29).
Regarding claim 6, Fu teaches a power of the X-ray is greater than about 12 kW (para 30, high x-ray flux).
Regarding claim 7, Fu teaches the at least one peak is analyzed to obtain a distance between layers of the transistor structure of the wafer (para 39).
Regarding claim 8, Fu teaches the at least one peak is analyzed to obtain a width of a layer of the transistor structure of the wafer (para 44).
Regarding claim 9, Fu teaches the at least one peak is analyzed to obtain a height of a layer of the transistor structure of the wafer (para 44).
Regarding claim 10, Fu teaches a method, comprising: illuminating a wafer by an X-ray, such that the X-ray is diffracted by the wafer; detecting the diffracted X-ray; conducting a Fourier's transform of the diffracted X-ray; and analyzing a main frequency of the Fourier's transform of the diffracted X-ray to obtain a morphology of a structure of the wafer (para 29 and 33).
However Fu fails to teach the wafer has transistor.
Matsumoto teaches a wafer having transistor (para 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the wafer of Fu with the wafer as taught by Matsumoto, since it would provide better defect inspection of the wafer.
Regarding claim 11, Fu teaches rotating the wafer when detecting the diffracted X-ray (para 29).
Regarding claim 12, Fu teaches the wafer by the X-ray is performed such that the X-ray passes through an entire thickness of the wafer (figure 3a).
Regarding claim 13, Fu teaches the transistor structure of the wafer comprises a raised source/drain structure; and wherein the main frequency of the Fourier's transform of the diffracted X-ray is analyzed to obtain a height of the raised source/drain structure (para 29).
Regarding claim 14, Fu teaches the transistor structure of the wafer comprises a raised source/drain structure; and wherein the main frequency of the Fourier's transform of the diffracted X-ray is analyzed to obtain a width of the raised source/drain structure (para 29).
Regarding claim 15, Fu teaches the transistor structure of the wafer comprises raised source and drain structures; and wherein the main frequency of the Fourier's transform of the diffracted X-ray is analyzed to obtain a distance between the raised source and drain structures (para 29).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HOON K SONG/Primary Examiner, Art Unit 2884